Citation Nr: 0430587	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  99-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the appellant's character of service constitutes 
a bar to the receipt of VA benefits.

2.  Entitlement to service connection for right frontal 
encephalomalacia, status post-right frontal craniotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from June 1987 to May 1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision and 
Administrative Decision of the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The appellant testified at a Video Teleconference (VTC) 
Hearing in September 2000 before the undersigned Veterans Law 
Judge, who is designated by the Chairman of the Board to 
conduct hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  
A transcript of the hearing testimony is associated with the 
claims file.

The Board notes that, although the October 1998 rating 
decision reflected the appellant's character of service as a 
bar to VA benefits, that decision did in fact adjudicate the 
appellant's claim for service connection on the merits.  
Therefore, the Board's decision on his character of service 
notwithstanding, the Board deems it appropriate and non-
prejudicial to the appellant's procedural rights to decide 
the appeal of the entitlement to service connection issue 
without another remand.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In January 2001, the Board remanded the case to the RO for 
additional development, to include formal adjudication of the 
appellant's character of service.  The RO completed the 
additional development to the extent possible and returned 
the case to the Board for further appellate review.  The 
appellant's representative submitted comments in his behalf 
in October 2004.



FINDINGS OF FACT

1.  The appellant absented himself without leave for 63 days 
during his active service.  He requested a discharge in lieu 
of trial by court-martial and was discharged under other than 
honorable conditions.

2.  The service medical records (SMRs) reflect no findings or 
diagnosis for a mental defect or mental illness.

3.  The evidence of record shows the absence without leave 
(AWOL) was the only offense or disciplinary infractions 
committed by the appellant during his active service.

4.  The evidence of record does not show the appellant's 
character of service to be a bar to the receipt of VA 
benefits.

5.  The appellant is diagnosed with a right orbital frontal 
tumor, which required a left frontal craniotomy.  The tumor 
was benign.

6.  The SMRs reflect no entries for complaints, findings, or 
treatment for, head trauma or brain related symptoms or 
pathology.

7.  The evidence of record does not show any complaints, 
findings, or treatment for, brain related pathology, to 
include a tumor, within one year of the appellant's active 
service or in the years immediately following his discharge 
from active service.  It was diagnosed almost five years 
after the appellant's discharge from active service.

8.  The Social Security Administration (SSA) determined the 
appellant to be disabled as of January 1995 due to the 
residuals of his brain tumor surgery.  The SSA determination 
reflected no reference to the appellant's active service.

9.  The evidence of record does not show a brain tumor or 
brain related pathology to have been incurred in or 
aggravated by active service, and neither may it be presumed 
to have incurred in or aggravated by active service.
CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the character of the appellant's discharge is not 
considered a bar to certain VA benefits.  38 U.S.C.A. §§ 
101(2), (18), 5107(b), 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.102 (2004).

2.  A brain tumor was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1133, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the appellant filed his claim in 1997.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the 
appellant's claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the appellant 
for the reasons specified below. 
First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, in a letter dated in October 1997, 
the RO informed the appellant that a determination of 
eligibility for VA benefits was necessary and explained the 
procedure to him and his appellate rights.  The appellant did 
submit a statement in response to that letter.  Third, the 
appellant's claim remained under development after the 
adverse adjudication, to include a Board remand.  Fourth, in 
a letter dated in June 2002 (letter), the RO informed the 
appellant that the Board had remanded his case for the RO to 
obtain any treatment records the appellant identified as 
related to his claim.  The letter also informed him of the 
VCAA and VA's obligations under the act, to include the 
evidence needed to support his claim.  As to who would obtain 
what part of the evidence needed, the letter informed the 
appellant that he should use the enclosed VA Forms 21-4142 to 
authorize VA to obtain any identified treatment records on 
his behalf.  The letter also informed the appellant to tell 
the RO of any additional information or evidence related to 
his claim, which the Board construes as reasonably informing 
him to submit any evidence in his possession.  Fifth, in a 
letter dated in January 2004, the RO again informed the 
appellant of the procedure, and his rights under that 
procedure, for determining if his character of service is a 
bar to the receipt of VA benefits.  Sixth, in a letter dated 
in July 2004, the appellant was provided another VCAA letter 
for both his claim for entitlement to service connection and 
the determination of his eligibility for VA benefits.  The 
July 2004 letter contained all of the requisite VCAA notice 
elements.

The Board finds that the letter, the January 2004 letter, and 
the July 2004 letter, meet the notice requirements of the 
VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103(c)); 
38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 (February 
24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board also finds that any procedural deficiency as 
concerns the timing of the VCAA notice is harmless and has 
not prejudiced the appellant in the pursuit of his claim.  As 
noted, the appellant's case has been under continued 
development.  Further, the appellant responded to the notice 
letters by returning the completed VA Forms 21-4142 and by 
submitting a lay statement from his mother.  Thus, the Board 
has clear evidence as to how the appellant would respond to a 
proper notice, albeit after the initial adjudication.  See 
Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Huston 
v. Principi, 17 Vet. App. 195, 203 (2003) ("it is not for 
the Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Specifically, the appellant responded in a manner which 
reflected that he was fully informed of the evidence needed 
to support his claim and as to the assistance available to 
him.  Accordingly, in light of VCAA notice having been 
provided, and the fact that the appellant has demonstrated by 
his actions, including those after receipt of VCAA notice, 
that he was fully informed and acted on that information, and 
that there is no missing evidence to be obtained, the Board 
finds that the timing of the VCAA notice did not prejudice 
the appellant in the pursuit of his claim.  Pelegrini, 18 
Vet. App. at 121-22; see also Conway v. Principi, 353 F.3d 
1369, 1373-74 (Fed. Cir. 2004).

I.  Character of the appellant's service.

Historically, the appellant submitted his claim for 
entitlement to service connection in July 1997.  The October 
1998 rating decision denied the claim.  In July 1999 the RO 
issued an Administrative Decision that the appellant's active 
duty for training, June 13, 1986, to November 7, 1986, was 
honorable, but his active service was not, and he was 
ineligible for VA benefits.  The RO issued another 
Administrative Decision in July 2004 to the effect that the 
appellant's active service from June 1987 to March 1990 was 
under dishonorable conditions.

Factual background.

A March 1990 DD Form 458, Charge Sheet, reflects that a 
charge of absence without leave, from 9 January 1990 to 13 
March 1990, in violation of Article 86, Uniform Code of 
Military Justice, was preferred against the appellant.  The 
charge sheet reflects that the charge was received by the 
officer who exercised summary court-martial jurisdiction, but 
it was not forwarded to the next higher level, which would 
have been the special court-martial convening authority.  The 
charge was not referred for trial by court-martial, 
apparently due to the action of the appellant.

The appellant's military personnel records reflect that, the 
day prior to the summary court-martial authority's receipt of 
the charge, after consulting with counsel, the appellant 
applied for a Discharge For the Good of the Service on the 
basis of a charge having been preferred against him for an 
offense which authorized the imposition of a bad conduct or 
dishonorable discharge.  The appellant's chain of command 
recommended approval of the application and also recommended 
a Discharge Under Other Than Honorable Conditions.  The 
Discharge Authority approved the application and authorized a 
Discharge Under Other Than Honorable Conditions.

The Characterization of Service Checklist For Administrative 
Discharge Actions submitted by the appellant's unit commander 
reflects no prior adverse or disciplinary actions initiated 
against or imposed on the appellant, or other derogatory 
data.  Neither did the checklist reflect any favorable 
communications or recommendations.  The only decorations 
reflected were the Army Service Ribbon and the Overseas 
Service Ribbon.

The unit commander's indorsement to his immediate superior 
reflected that there was no reasonable ground to believe the 
appellant was at any time, including the time of his 
misconduct, mentally defective, deranged, or abnormal.  The 
discharge package contains no statements by the appellant as 
concerns the circumstances which surrounded his AWOL.  The 
SMRs reflect no entries for complaints, findings, or 
treatment for, any mental disorder, acquired mental disorder, 
to include a psychiatric illness.  In a statement dated in 
March 1990, the appellant declined a medical examination for 
separation.

In response to the August 1997 notice letter on his character 
of service, the appellant submitted a statement dated in 
August 1997.  The appellant related that he was sick and also 
not in the right stage of mind.  He provided no specifics.  
In a statement dated in March 2004, the appellant related 
that he went AWOL because he was hurt and "suffer[ed] a 
tumor," he requested a change of station, apparently prior 
to his AWOL, the AWOL was less than 180 days duration, and 
that he was temporarily insane.

Analysis.

Compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a) (2004).  A discharge or release from service under 
one of the conditions specified in § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  38 C.F.R. § 3.12(b).  Other disqualifying 
separations include acceptance of a Discharge Under Other 
Than Honorable Conditions to avoid trial by general court-
martial, 38 C.F.R. § 3.12(d)(1), and a Discharge Under Other 
Than Honorable Conditions for willful and persistent 
misconduct, where it is determined that it was issued because 
of willful and persistent misconduct.  A discharge because of 
a minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

First, the Board finds that there is no evidence whatsoever 
that the appellant was mentally ill or insane at the time of 
his AWOL, and the Board rejects his assertion of temporary 
insanity.  As set forth above, there are no entries in the 
SMRs of any complaints, findings, or treatment for, any 
mental health symptomatology or mental illness.  Further, the 
appellant's unit commander certified that there was no 
indication of a mental deformity or defect at the time of the 
appellant's discharge, and there is no evidence that the 
appellant or his counsel disputed that assessment.  In light 
of the fact that there is no evidence of insanity, the Board 
now assesses the substance of the appellant's service.

The July 2004 Administrative Decision reflects that the RO 
determined that insanity was not an issue and that the 
appellant was barred due to willful and persistent 
misconduct.  The Board notes that the July 1999 
Administrative Decision reflected reference to avoidance of 
trial by general court-martial.  The Board finds that the 
evidence of record does not support either of these bases.  
As set forth above, the AWOL charge against the appellant was 
not referred for trial; thus, there is no basis on which to 
conclude that the appellant's application for discharge 
enabled him to avoid a general court-martial.  It is just as 
likely that his application avoided a special court-martial, 
the next lower tribunal.  This restricts the issue to one of 
whether the evidence of record shows the appellant to have 
manifested willful and persistent misconduct.

The Board finds that the evidence of record simply does not 
support that conclusion.  First, AWOL is not a continuing 
offense but an instantaneous one; it is complete the instant 
a person absents himself/herself without authority.  The 
length of an unauthorized absence is a matter in aggravation.  
See Manual For Courts-Martial, 1994, Part IV, paragraph 
10c(8).  Consequently, while the fact that the appellant went 
AWOL certainly reflects willful misconduct, it does not 
render his conduct persistent per se.  The Board also notes 
that, as concerns this area, 38 C.F.R. § 3.12(c)(6) provides 
that an AWOL of 180 days or more is not an absolute bar but 
depends on an assessment of the underlying circumstances, it 
is reasonable to infer that the appellant is in a more 
favorable position with a shorter AWOL of 63 days.  A minor 
offense is not considered willful and persistent misconduct 
if one's service record is otherwise meritorious and 
faithful.

The Board notes that § 3.12(d) does not define the term, 
minor offense.  Although the appellant's AWOL would have 
authorized a punitive discharge had he been tried by either a 
special or general court-martial, fairness leads the Board to 
infer that, in the absence of evidence of aggravating 
circumstances, a 63-day AWOL is in the realm of a minor 
offense.  In this regard, the Board notes that the 
appellant's absence was terminated well prior to the 
inception of Operation Desert Shield in August 1990.  
Further, the Board also must infer that the appellant 
returned voluntarily, as the Specification of the Charge does 
not allege that the appellant's absence was terminated 
involuntarily.  The Board notes that the evidence does not 
show the appellant's service record to have been stellar, as 
the discharge package reflects no favorable communications or 
performance or achievement-based decorations.  But neither is 
was the appellant the subject of any derogatory information, 
as certified by his unit commander.  Thus, it appears that, 
other than the AWOL, the appellant's service was otherwise 
faithful.  Therefore, the Board finds that the appellant's 
character of service is not a bar to any VA benefits for 
which he may qualify.  38 C.F.R. § 3.102.



II.  Entitlement to service connection.

Factual background.

In a number of statements submitted in support of his claim, 
and his testimony at the VTC, the appellant asserts that, 
during his active service, he was injured while jacking up a 
howitzer, when the jack slipped from under the howitzer.  In 
a statement dated in August 2002, the appellant related that, 
when the jack slipped, he "took a lick to the head."  He 
related that he went to sick call, but the doctor told him 
nothing was wrong with him.

A June 1989 entry in the SMRs reflects that the appellant 
presented with a complaint of a sprained finger.  The 
appellant reported that, during the prior week, he dropped a 
truck or track pad on his right small finger while working at 
the motor pool.  Parenthetically, the Board notes that the 
examiner's entry may be read as either truck or track.  The 
examiner diagnosed a sprain.  The Board notes a November 1989 
x-ray consultation request, which resulted in an x-ray which 
was interpreted as showing a slight flexion contracture of 
the right fifth finger.

The June 1989 entry is the only entry which relates to an 
injury in the motor pool or otherwise.  The Board notes that 
the remaining entries in the SMRs do not reflect the 
appellant as having reported headaches as part of the 
symptoms for which he sought treatment.  The primary 
recurring area of complaint during the appellant's active 
service was throat-related.  Specifically, tonsillitis and 
one incident of strep throat.  The Board finds no entries for 
complaints, findings, or treatment for, headaches or brain 
related pathology.  As set forth above, contrary to his 
assertion, the appellant declined a physical examination 
prior to his discharge.

A May 1990 private treatment note reflects that the appellant 
presented with complaints of nausea and vomiting during the 
prior two to three months.  Physical examination revealed 
mild tenderness of the abdomen in the epigastric region.  The 
examiner assessed probable gastritis versus peptic ulcer 
disease.  An August 1991 private note reflects the appellant 
presented with a complaint of a sore throat, and he was 
diagnosed as having strep throat.
The January 1995 findings of an Administrative Law Judge 
(ALJ) for the SSA reflects that the finding of disability was 
based solely on the residuals of the surgery to removed the 
brain tumor.  None of the ALJ's findings referenced the 
appellant's active service.  None of the records reviewed by 
the ALJ in the determination of disability of the appellant 
reflected any opinion to the effect that the etiology of the 
appellant's brain tumor was related to his active service.  
The Board in fact notes a 1995 private medical report of the 
University of Alabama, Birmingham, hospital, wherein the 
appellant reported his active service and his AWOL, but made 
no mention of having sustained a head injury during his 
active service.  The report reflects that, in July 1995, the 
appellant presented with a three-day history of proptosis, 
headaches, and blurred vision.  The appellant denied recent 
trauma.  The report, which was post-surgery, reflects an 
assessment of right frontal and orbital lesion with multiple 
small lesions in the left frontal lobe.  A January 1995 
treatment note reflects the appellant had a tumorous mass 
behind his right eye.  An August 1997 private neurological 
examination report prepared for the SSA reflects that earlier 
assessments of carcinoma were erroneous, and that the 
appellant's tumor  was in fact benign.

In a statement dated in August 2002, the appellant's mother 
related that the appellant was struck on the head during his 
active service, and that his health was not good after his 
discharge.  He had severe headaches and later learned that he 
had a brain tumor.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1131 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  Further, certain chronic 
diseases may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  A brain hemorrhage, brain 
thrombosis, and malignant tumors of the brain, are among the 
diseases listed as eligible for presumptive service 
connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).  When 
making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a) (2003).

The appellant is entitled to the benefit of the doubt where 
the evidence in favor of service connection and against 
service connection is roughly in balance.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990); see also Almany v. 
Brown, 9 Vet. App. 518, 519 (1996).  However, where the 
evidence preponderates against a finding of service 
connection, the benefit of the doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. at 56.

The SMRs are devoid of any complaints, findings, or treatment 
for, any brain or neurological related pathology.  As noted, 
the SMRs reflect that the appellant never even reported 
headaches as a symptom of the maladies for which he sought 
treatment.  Further, there is absolutely nothing in the SMRs 
to indicate that the appellant sustained a head injury during 
his active service.  Further there is nothing to suggest that 
the tumor is of the type induced by head trauma.  The only 
injury referenced is a minor one to his right fifth finger.  
The Board notes that the SMRs reflect that the appellant 
reported this injury as having occurred at the motor pool.  
This state of affairs is further enforced by the two 
treatment entries immediately after the appellant's 
discharge.  The first was for gastric symptoms, and the 
second for a sore throat, which was entirely consistent with 
the entries in the SMRs.  The Board notes that the 
appellant's mother's statement merely recites his assertions.

The evidence of record shows the appellant's brain tumor to 
have manifested more than one year after his discharge from 
active service, specifically, within 4+ years.  Therefore, 
the Board finds that the evidence preponderates against a 
finding of service connection on either a presumptive or 
direct basis.  38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2004).


ORDER

The appellant's character of service is not a bar to certain 
VA benefits.

Entitlement to service connection for right frontal 
encephalomalacia, status post-right frontal craniotomy, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



